985 F.2d 563
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Israel MARTINEZ-FERRERAS, Defendant-Appellant.
No. 92-1320.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 10, 1992.Decided Feb. 2, 1993.

Before COFFEY, and EASTERBROOK, Circuit Judges, and WOOD, JR., Senior Circuit Judge.

ORDER

1
A jury found defendant Israel Martinez-Ferreras guilty of conspiracy to distribute and to possess with intent to distribute one kilogram of cocaine.1  21 U.S.C. §§ 841(a)(1), 846.   The district court sentenced defendant to a 72-month term of imprisonment.   A timely notice of appeal was filed.   Defendant's appointed attorney, Mark D. DeBofsky, has moved to withdraw,2 claiming that an appeal would be frivolous.   See  Anders v. California, 386 U.S. 738 (1967);   United States v. Edwards, 777 F.2d 364 (7th Cir.1985).   Pursuant to Circuit Rule 51(a), we notified defendant, and he has not responded.3


2
Defense counsel filed a brief indicating that the only potential problems defendant made mention of in his pro se post-trial motion were insufficient evidence and ineffective assistance of counsel.


3
The sufficiency of the evidence claim would fail.   There was evidence at trial that a codefendant, Luis Alicea, arranged for a $30,000 sale of a kilogram of cocaine.   On the evening of the sale, Alicea arrived at the appointed parking lot where two government agents and a cooperating individual observed the sale.   Defendant motioned Alicea over to a brown car.   Alicea got into the brown car, where defendant sat in the driver's seat.   Defendant handed Alicea a brown paper bag contained the cocaine.   Defendant and Alicea were then arrested.   Thus, the evidence at trial against defendant was overwhelming.


4
While defendant also raises the claim of ineffective assistance of counsel, he has not been able to point to any specific ground for such a claim.


5
Accordingly, the motion to withdraw is GRANTED, and the appeal is DISMISSED.



1
 Defendant was tried along with his brother, Moises Martinez-Ferreras, and the appeal of Moises (No. 92-1343) was initially consolidated with this appeal.   On September 23, 1992, the court severed the appeals


2
 In July 1992, the first attorney appointed to represent defendant on appeal was permitted to withdraw, and Mark D. DeBofsky was appointed to represent defendant


3
 On November 6, 1992, defendant filed a motion for a ruling on his previous motion to proceed pro se.   On November 16, 1992, this court denied that motion on the basis that the court had no record of any such motion being filed by defendant